Secretary General,
President of the General Assembly,
Excellencies,
The current global pandemic has taught how truly interconnected and interdependent our world is.
It affected our health, our economies and our societies.
However, at a time when multilateralism is threatened, a health crisis brought into focus the need for global cooperation.
And 75 years after the setting up of this organisation — the United Nations, we find ourselves yet again in a position where we need to work together to overcome another common challenge.
It gives us a chance to create a better life, a better future.
A future where solidarity is global.
A future for which we have the opportunity to prepare and to identify better and more creative ways to deliver on our 2030 Agenda.
In this regard, whilst the pandemic has dealt a devastating blow to the economic and social development of all countries, especially developing countries, we must not be disheartened.
Yes, years will be needed to come back to the stage where we were before the start of the pandemic.
But it is also true that the stage has been set to build a healthier, greener, fairer and more resilient and sustainable world that ensures that no country or person is left behind.
I therefore firmly believe that our collective efforts need to be stepped up. As does our coordination to ensure the successful implementation of the Goals in their entirety.
Achieving the SDGs and harnessing the potential they represent is beyond the reach of any single country.
Reaching out to the hardest hit countries, the most fragile economies and also those populations in vulnerable situations remains crucial.
Here, I wish to recall a point that in my opinion is very important — food security. This goes hand in hand with agriculture and has also been highlighted in the Global Humanitarian Response Plan and recognised as one of the strategic priorities to mitigate the problems associated with hunger.
The agricultural sector is the fulcrum if we want to end hunger.
We need to continue working on achieving a more sustainable agriculture through adaptation of sustainable practices.
Practices that respect our ecosystem and our environment.
Earlier this year, at the height of the pandemic, Malta was facing a crisis in its agricultural exports.
Conscious that it is our collective responsibility to promote food security and provide adequate nutrition, under the initiative of “Solidarjeta’ Malta” — an initiative aimed at addressing food shortage in afflicted countries,we sent food to Namibia. Malta is a small country and our contribution is an act of solidarity with the people, taking into consideration the effects the severe drought the country had experienced.
This initiative fed around half a million persons in Namibia, prevented food waste in Malta and yielded an opportunity for the long-term benefit of both countries.
It also puts into practice our belief that we cannot build our future without helping others to build theirs. We need to establish meaningful and effective partnerships through which to combine efforts and programmes for more substantial and durable results.
This we are currently doing also through our co-Chairing of the UN Steering Committee on
Partnerships for Small Island Developing States.
Malta has also contributed a significant percentage of its annual humanitarian budget towards appeals launched by United Nations Office for the Coordination of Humanitarian Affairs, International Committee of the Red Cross, Food and Agricultural Organisation, United Nations Children-Fund and World Food Programme, in support of the agencies’ operations to mitigate the effects of the pandemic in vulnerable places.
Aside from hunger, COVID-19 also posed another serious obstacle to the wellbeing of the alreadyvulnerable civilian populations of war-stricken countries. As the Prime Minister of a country that advocates peace and has a neutrality clause in its Constitution, I cannot but reiterate the message for all parties involved in such conflicts to desist from ongoing hostilities.
To take immediate action to protect civilians within their areas of effective control.
And to ensure the depoliticization of the humanitarian infrastructure, through the lifting of restrictions imposed on humanitarian workers and life-saving aid deliveries
Against this background, Malta welcomes the announcements made by the Libyan President of the Presidential Council, His Excellency Fayez al-Serraj and the Speaker of the House of Representatives, H.E. Aguila Saleh, for a ceasefire in Libya.
This is an instrumental and constructive step to overcome the current stalemate and terminate all foreign interference in the country.
Now is the time to translate the outcomes of the 5+5 Joint Military Committee into a permanent ceasefire to enable the resumption of talks with a view to achieve a successful political transition under the auspices of the United Nations.
Similarly, the recent announcements made concerning the lifting of the blockade on oil infrastructure need to be substantiated and coupled with the implementation of economic reforms.
Reforms that enhance the governance of Libya’s economic and financial institutions, and that enable the fair and transparent distribution of oil proceeds to all of Libya’s society.
This will enable Libya to address challenges related to its already strained healthcare services, worn thin by the ongoing nine-year conflict, to the detriment of Libya and the Libyan People.
At the same time, we must also ensure that all actors found violating international humanitarian law and human rights in Libya will be held accountable.
This will send a clear message to all involved in the proxy war playing out in Libya that their impunity will not go unanswered.
A political solution to the conflict in Libya remains the only viable solution. The driving force to resolve the conflict needs to be wholeheartedly Libyan-led and Libyan owned.
In this regard, I want to commend the Security Council for endorsing the conclusions of the Berlin Conference on Libya through Resolution 2510 (2020) and support the request of the Security Council in tasking the Secretary General to implement those aspects ascribed to UNSMIL in the operationalisation paper of the Berlin process.
In the same spirit, I wish to recall and reiterate the importance of the implementation of UN Security Council Resolution 2532 (2020), calling for a for a global ceasefire to address the pandemic.
A pandemic that has affected economies at their core.
A pandemic where we needed to act fast to implement tailored responses to aid the recovery when faced with increased poverty and inequality globally, as well a situation where wealth, progress and development were hindered.
With this in mind, Malta acted swiftly. We put forward initiatives that prevented an even larger economic and financial downturn.
Several measures were implemented as part of a financial package to help the Maltese economy during the COVID-19 outbreak, mainly aimed at easing pressures on the liquidity of businesses, protecting jobs and helping the most vulnerable during this challenging period.
These included initiatives to protect employment and targeted assistance to those sectors that have been negatively affected.
This through an economic package worth €1.81 billion, equal to 12.9 per cent of Malta’s GDP in 2019.
We were helped in no small way by the fact that we are a small nation, which brings decision-makers in close proximity to those effected by the said decisions as well as ensuring that they are not insulated from realities on the ground.
In all this, in hindsight, if I had to single out one area which was more important than others, this would be the world of work.
The pandemic has devastated the world of work, laying bare the extreme vulnerability of millions of workers and enterprises.
The virus does not discriminate in medical terms, however it has brought to the fore major inequalities which have been further exacerbated through threats to livelihoods.
This has brought a dramatic increase in poverty, and the warning from the World Food Programme that the next pandemic we face could be one of hunger.
Therefore, in this case more than others, the future of our people is going to be determined by our actions today.
Keeping this in mind, Malta implemented a series of social security measures in order to deal with the economic and social impact of the pandemic, ensuring that the economy remains afloat, safeguarding jobs, and assisting workers and vulnerable persons.
Social benefits helped to alleviate the financial difficulties.
To date, almost half a billion euro were paid out in contributory benefits whereas almost hundred million euro were paid out in non-contributory benefits.
As Heads of Governments we have a strong responsibility to protect our workers.
For in protecting livelihoods, we are protecting our social fabric.
Malta holds a strong track record in the field of employment. The overall positive labour market outlook is a direct result of an integrated make-work-pay reform package aimed at investing in human capital through a number of targeted policies and measures to reach those groups identified at being most at risk of labour market alienation.
The exponential economic growth which Malta has experienced in the last few years has been connected with sustained employment. And prior to the emergence of the COVID-19 pandemic, Malta enjoyed the highest employment growth rate in the European Union.
To protect our achievements, during Malta’s worst period of the COVID-19 pandemic, we encouraged employers to implement, where possible, teleworking, flexible working hours and to implement temporary short-time working conditions so to avoid redundancies.
Despite the urgency of the matter and the necessary short-term measures that needed to be implemented, we always kept in view the long-term repercussions of the pandemic on the world of work, and tailored measures to provide protections for both employees and employers alike.
This resulted in around 25,500 jobs out of a workforce of around 250,000 being saved while protecting many businesses from closing their doors.
Today Malta’s employment rate has also exceeded both the national and EU headline targets for Europe 2020.
And as we look towards a “new normal”, Malta continues to work towards taking a human-centred approach to reform related to the world of work.
Our priority for the upcoming period is to continue building on what has been achieved so far by enhancing labour market access for all groups through continued upskilling, labour market incentives and by facilitating the transitions towards labour market participation as well as working towards promoting long term employability.
It is for this reason that we are seeking to prepare our youths for their future.
For if we cannot prepare a future for our youths, we owe it to them to provide them with the skills and tools necessary to succeed.
Investment in education and training, outlines Malta’s long-term strategic outlook for an up-skilled society which is able to adapt to a modern, digital and sustainable labour market.
In doing so, we are also adapting to the situation, learning from the opportunities that have surfaced to increase our competitiveness and growth.
Looking ahead, prior to the pandemic there were already discussions taking place at international level regarding the implications of technology on the future of work, the role of digitalisation and the green transition.
That future has arrived sooner than anticipated.
It is up to us to shape this future.
Mr President,
We can all agree Covid-19 has been a wake up call.
Pandemics know no creed, ethnicity, gender or social standing.
We are all equally susceptible and potential victims. It has been indeed a lesson in humility.
It is with this in mind that I look towards a future that is all about giving a voice.
Economic, social, cultural, civil and political rights are fundamental to the success of the public health response and recovery from the pandemic, which is why it is imperative that these rights are fully respected even in difficult times such as the present.
With this in mind, we made it a must that our integrated approach was disability inclusive and thus ensured that this equally important section of our society is safeguarded and protected.
The outbreak of this pandemic put a spotlight on the resilience of health systems. I hereby quote the United Nations Secretary General when I say “we are only as strong as the weakest health system.”
We all have a lot to learn from each other, and this pandemic has shown that international cooperation and collaboration across continents is paramount. It is for this reason that I look towards a future where the global public good is upheld above all.
It is with pride to note that throughout this pandemic, Malta has worked in close collaboration with the World Health Organization and European Centre for Disease, following guidelines and contributing regularly through the sharing of best practices at ministerial level in regular European Region and global updates, as well as bilaterally at country level.
We strongly support the WHO in its work.
And for this reason we advocate for WHO’s important role in ensuring early, equitable and universal access to a safe, quality, and, effective COVID-19 vaccine, as a global public good, once this becomes available.
Only by joining forces can we prevent, contain and stop transmission in order to bring the pandemic to an end. This is a time for solidarity and for continued collaboration to mitigate the crisis — each individual’s health depends on the health of us all.
Mr President,
Before concluding, I must say a couple of words about the deep rooted link between humans and the environment.
Whilst the immediate priority of countries around the globe is the restarting of the economy and the protection of people’s health, we cannot side-line environmental issues and the need to move closer to carbon neutrality.
It is for this reason that I look towards a future where we have a carbon neutral planet by 2050.
Because if anything, the pandemic has highlighted the value of our quality of life and the protection of human health.
This is why, when we announced my country’s long-term economic vision for 2050 a couple of days ago, we made it a point to include carbon neutrality as one of its pillars of our economic policy.
As economic growth has very little meaning if people are not living a better life.
We must therefore invest all our efforts to address challenges related to pollution, air quality, cleanliness and emmissions. We cannot forget the millions of premature deaths linked to air pollution every year. We have an obligation to act without delay.
Mr President,
To conclude and above all I we look forward towards a secure future, where victims and peoples who are most at risk feel protected and safeguarded.
In this vein, I cannot but add my voice to that of others to identify a good humane approach to deal with the global challenges being brought about by illegal migration.
In the past 12 months Malta become a member of the UNHCR Executive Committee and acceded to the 1954 Convention relating to the Status of Stateless Persons, and more recently, it officially joined the UNODC Blue Heart Campaign against Human Trafficking.
But unfortunately, in recent months we have also seen an exacerbation of the situation with COVID19 having a major impact on migrants and refugees.
Furthermore, the socio-economic impact of the pandemic on migrants and refugees, the loss of livelihoods and the significant blow to remittances worldwide are expected to create a situation where more people are vulnerable to exploitation by smugglers and human traffickers.
On this, Interpol has advised that the COVID-19 pandemic has not blunted the determination of organised crime groups to prey on the vulnerable and make a profit from these crimes, which all too often cost these victims their life.
Malta, as one of the frontline countries at the EU’s external border, is faced every day with irregular crossings.
These people want a better life but my country is small and our capacity to handle such flows is very limited. The EU has today launched its migration package but the UN also has a major role in addressing this human and global challenge.
It must work with its agencies and partners around the world to help people build a better life so that less people are victims of people smugglers and lives are saved.
The UN can also support States in the implementation of the Global Compact for Safe, Orderly and Regular Migration and the Global Compact for Refugees adopted in December 2018.
Migration is a phenomenon that needs to be managed not turned into a business commodity traded at the cost of the most vulnerable.
Furthermore, at a time when the international community is still seeking to chart the way forward in an ever-uncertain landscape, the role of multilateral institutions — with the United Nations at their core — remains crucial to preserving stability and security and addressing threats that defy physical or imagined borders.
It is for this reason that our future should be one where multilateralism is indispensable.
Therefore, Mr President
Excellencies
My parting message in this first virtual United Nations General Assembly is on the importance of multilateralism.
The effect of this health crisis will be felt for much longer than expected unless we engage in the strategic rebuilding of social and economic systems.
And this can only be made possible using a multilateral approach, based on the principles of social justice and solidarity, that leave no one behind.
Going forward, we need a frank discussion on how to ensure resilience in our supply chains. The objective, should be that of strengthening and stabilising our commercial ties and seeking cooperative approaches to address any future crisis that might with similar implications to the one we are experiencing today.
As we celebrate the 75th Anniversary since the setting up of the United Nations, if we want to ensure that its legacy lives on, we need to act now.
To do this we cannot shy away from working together.
Firm in this belief, Malta is seeking to serve the international community within the highest and most important of bodies. A country whose aspiration is to promote peace and security, equality, social solidarity, Malta is seeking election as a non-Permanent Member of the United Nations Security Council for the term 2023-2024.
Thank you